Citation Nr: 0912824	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for drug and alcohol 
abuse. 

3.  Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1978 to January 
1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDINGS OF FACT

1.  The Veteran's back disorder is not causally or 
etiologically related to service.  

2.  The Veteran's claim for service connection for alcohol 
and drug abuse was filed in 2004 and he does not have a 
service-connected disability that has caused or aggravated 
his substance abuse problem. 

3.  The Veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The Veteran's back disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 

2. The Veteran's claim of service connection for alcohol and 
drug abuse has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).

3.  In the absence of a service-connected disability, the 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) has no legal merit.  38 
C.F.R. §§ 3.340, 4.16(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's claims of service connection for a 
back disorder and alcohol and drug abuse, the RO provided the 
Veteran pre-adjudication notice by letter dated in June 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice and duty to assist provisions are in applicable to 
the Veteran's claim of TDIU because where, as here, the 
undisputed facts render a claimant ineligible for the benefit 
claims and further factual development could not leadto an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); Sabonis v. Brown, 
6 Vet. App. 426 (1994). 

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained available service treatment records, VA outpatient 
treatment records, private treatment records, and assisted 
the Veteran in obtaining evidence.  VA notified the Veteran 
in March 1995 and March 2001 letters that attempts to obtain 
copies of his service treatment records had not yet been 
successful.  The Veteran has not been given a VA examination 
in connection with his claim of service connection for a back 
disorder.  While the evidence demonstrates that the Veteran 
has a current back condition, there is no evidence 
establishing complaints, treatment, or diagnosis of a back 
condition during service.  As such, the threshold for 
entitlement to an examination is not met for any of the 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no duty to obtain medical opinions in the remaining 
claims as the entitlement to the claimed benefits is being 
denied as a matter of law.

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Back Condition

The Veteran contends that his current back condition is 
related to service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's December 1977 induction physical examination 
does not contain evidence of complaints, treatment, or 
diagnosis for a back condition.    

In a December 1981 private treatment record, the Veteran 
reported a medical history of broken bones or bone disease.  
In a subsequent December 1981 private X-ray report of the 
lumbar spine, the Veteran's lumbar spine was found to be 
within normal limits.   

In March 1990, the Veteran sought treatment from Dr. P.Q., a 
private orthopedic surgeon, for injuries he sustained while 
working, in October 1989.  At the time of treatment, the 
Veteran reported that he injured his back lifting a box at 
work.  He explained that he ultimately went to the hospital, 
where he was diagnosed with a herniated disc.  Upon 
examination, Dr. P.Q. noted the Veteran to have normal range 
motion of his back.  X-rays of the Veteran's cervical spine 
were normal.  X-rays of the Veteran's lumbar spine showed 
spondylolysis of L5 and S1, more prominent on the right, but 
possibly present on the left.  An MRI of the lumbar spine was 
negative for a herniated disc or other abnormalities.  Dr. 
P.Q diagnosed the Veteran with spondylolysis of L5 and 
indicated that it is of congenital origin, which may have 
been aggravated by the injury the Veteran sustained.   

In January 1994, VA outpatient treatment records indicate 
that the Veteran complained of back pain.  A subsequent 
January 1994 VA X-ray report of the Veteran's lumbar spine is 
negative for subluxation or fracture.  At the time, the 
Veteran provided a history of a ruptured disc. 

VA outpatient treatment reports from May 1994 to November 
1994 demonstrate that the Veteran sought treatment for back 
pain.  

A June 1995 VA general examination indicates that the Veteran 
reported that he was treated for a ruptured disc by a private 
physician.  Upon examination, there was no curvature of the 
Veteran's spine and his range of motion was normal. 


A May 2000 private treatment record demonstrates that the 
Veteran underwent L5-S1 fusion in February 2000.

VA outpatient treatment reports from January 2001 to March 
2004 show that the Veteran sought treatment for back pain and 
provided a medical history of disc surgery and fusion.  

After carefully reviewing the evidence of record, the Board 
finds that, although there is evidence showing the Veteran 
currently has a back condition, no medical professional has 
ever related the Veteran's back condition to disease or 
injury incurred during service.  The only evidence of record 
that links the Veteran's service to the current back 
condition is his own statements and reported medical history 
as documented in the evidence of record.  The Board 
acknowledges the Veteran's contentions that his current 
diagnosis was present in December 1981, when he reported that 
he had history of broken bones or bone disease.  However, the 
Board also notes the contemporaneous December 1981 X-rays of 
the Veteran's lumbar spine, which indicate that his lumbar 
spine was within normal limits.  

The veteran claims that his current back condition is related 
to service.  His report of symptoms is accepted as true.  To 
the extent that the Veteran may be competent to report on his 
own observations regarding his back, the Board finds his 
assertions outweighed by the lack of complaints or treatment 
in service, the documented post-service injury and the lack 
of competent medical evidence linking a current disability to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, with no competent and probative medical evidence 
indicating that the Veteran's current back condition is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.  The preponderance of the competent and 
probative evidence is against the Veteran's claim of service 
connection for a back condition, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.


Drug and Alcohol Abuse

The Veteran contends that his substance abuse problem had its 
origins in service.  

VA compensation shall not be paid if the claimed disability 
or death was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a appellant's own 
alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See also VAOPGPREC 2-97.

A veteran could receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  In other 
words, 38 U.S.C.A. § 1131 does not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

The Veteran's claim for direct service connection for alcohol 
and drug abuse must be denied.  He filed this claim in 2004, 
and the law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  There is a lack of 
entitlement under the law to direct service connection for 
alcoholism, and the Board must deny the claim.  Sabonis, 6 
Vet. App. at 426.  In addition, the Veteran does not have any 
service-connected disabilities upon which entitlement to 
service connection on a secondary basis may be established. 
Therefore, this aspect of the Veteran's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  That aspect of the claim must also be denied 
based on lack of entitlement under the law.  Id. at 430.

TDIU

The Veteran contends that he is unemployable due to his 
current back condition and entitled to TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  
The Veteran is not service connected for any disability, 
including his current back condition, thus, there is no legal 
basis for providing the benefit he seeks.  Sabonis, 6 Vet. 
App. at 430.  The appeal is denied. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for drug and alcohol abuse 
is denied. 

Entitlement to total disability based upon individual 
unemployability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


